5 A.3d 161 (2010)
203 N.J. 582
In the Matter of Elwood J. WALZER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-138 September Term 2009, 066555
Supreme Court of New Jersey.
October 20, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-031, concluding that ELWOOD J. WALZER of EWING, who was admitted to the bar of this State in 1974, should be censured for violating RPC 8.4(b) (criminal act that reflects adversely on a lawyer's honesty, trustworthiness or fitness) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
*162 It is ORDERED that ELWOOD J. WALZER is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.